DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment, filed on 1/28/2021 has been considered and entered.
Drawings
The drawings are objected to because: 
Some of the drawings (e.g. Figs 3, and Figs 8-16) contains foreign language characters. All symbols and characters should be in English.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig 9 is specifically objected to because, components indicated by several numbers in Fig 9 are not consistent with the description of Fig 9 in the specification. 
Specification
The disclosure is objected to because of the following informalities:
In specification, page 19, in line 20, both plural PN semiconductor light-emitting structure and micro computer are indicated by 20C, while plural PN semiconductor light-emitting structure should be indicated by D3.
Further, to be consistent D3 should be addressed as PN bond type semiconductor light emitting devices throughout the entire specification.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plural PN bond-type semiconductor light emitting devices " in line 3.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 does not recite such devices.
Claim 4 recites the limitation of “the photon device modules of the PN bond type semiconductors light emitting device”.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 does not recite such devices.
Applicant is advised to use same mane for same elements.
Claim 5 recites “the mineral elements doping the PN bond type semiconductor light-emitting device”. There is insufficient antecedent basis for this limitation in the claim, since claim 1 does not recite doping for PN bond type semiconductor light emitting devices. 
Allowable Subject Matter
	Claims 1-2, 6-8 are allowed over the prior art of record.
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record neither shows nor suggests a radiant artificial lunar light system comprising all the limitations set forth in claim 1, particularly comprising the limitations of a photon energy core which includes high photon energy PN bond-type semiconductor photon device modules, each doped with mineral elements for plant growth and a luminous intensity core of which includes a plurality of PN bond-type semiconductors' luminous intensity-centered photon device modules that are controlled by a microcomputer, wherein the microcomputer is configured to control the luminous intensity of the artificial lunar lights to be emitted to the plants.
The closest prior art of KR 20110100567 teaches illumination of artificial moon light, however fails to disclose LEDs doped with minerals for producing artificial lunar light for plant growth.
        Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875
.